Fourth Court of Appeals
                                San Antonio, Texas
                                       July 22, 2015

                                   No. 04-15-00347-CV

                                   Chris RODRIGUEZ,
                                         Appellant

                                             v.

                               U.S. Home Ownership LLC,
                                       Appellee

                 From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CI01511
                        Honorable Peter A. Sakai, Judge Presiding

                                         ORDER

       In accordance with this court’s memorandum opinion of this date, appellee’s motion to
dismiss this appeal is GRANTED, and this appeal is DISMISSED FOR LACK OF
JURISDICTION.

       It is so ORDERED on July 22, 2015.


                                                  _____________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of July, 2015.



                                                  Keith E. Hottle, Clerk